DETAILED CORRESPONDENCE
	Claims 1-6, 8-9, 11-12, 14, and 27-32 are pending.  Of these, claims 1-5 are withdrawn as directed to a nonelected invention.  Therefore, claims 6, 8-9, 11-12, 14, and 27-32 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/20 has been entered.
Status of the Rejections
The 103 rejections are withdrawn in view of the amendment and accompanying arguments and, in the case of the rejection over Altman et al., in view of the affidavit providing a statement of common ownership pursuant to 35 U.S.C. 102(b)(2)(C). .
The double patenting rejections are withdrawn in view of the filing of terminal disclaimers and approval thereof.  
New 112(a) and 112(b) rejections are applied in view of the amendment as detailed below.

Notice of Subject Matter Free of the Prior Art
Claims 6, 8-9, 11-12, 14, and 27-32 are now free of the prior art in view of the amendment and accompanying arguments.  The prior art does not teach or suggest a composition comprising silk fibroin fragments as claimed, having the recited average weight average molecular weight ranges in combination with the recited polydisperisty range, wherein the solution does not spontaneously or gradually gelate after the protein fragments have been dissolved for about 4 weeks to about 52 weeks at room temperature.  The composition of the closest prior art, Bellas (US Pat. Pub. 2015/0079012; of record) is disclosed as forming a gel.   
None of the claims are in condition for allowance, however, since they are subject to 112 rejections, infra.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8-9, 11-12, 14, and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compositions comprising the amount of silk recited by Table 1 of the specification wherein the time to gelation is as recited in Table 1 such as 4 weeks, 6 weeks, or 9 weeks, does not reasonably provide enablement for compositions comprising any amount of silk wherein gelation does not occur throughout the time to gelation ranges recited by base claims 6, 9, and 11.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
While all of the factors have been considered, only those required for a prima facie case are set forth below.
Scope of the claims
The amended base claims read on any composition as claimed wherein the solution does not spontaneously or gradually gelate after the protein fragments have 
Guidance or direction provided by the inventor/Working Examples
Paragraph 153 of the specification as published states as follows:


    PNG
    media_image1.png
    203
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    429
    528
    media_image2.png
    Greyscale



Table 1 of the specification is as follows:

    PNG
    media_image3.png
    260
    550
    media_image3.png
    Greyscale
 
Table 1 shows the time to gelation of several inventive compositions, with compositions comprising 2% or 4% silk having a time to gelation of 4 weeks at room temperature, and 6% silk compositions having a time to gelation of greater than 9 weeks, though how much greater than 9 weeks is not specified.  The specification does not appear to disclose any specific embodiments having specific gelation times that are beyond 9 weeks but still within the scope of the claims, for example, a time to gelation of 52 weeks. While Table 1 establishes that the % silk strongly influences the time to gelation of inventive compositions, the present claims fail to recite any limitations on the % silk.  The lowest amount of % silk depicted in Table 1 is 2%, and the use of this amount resulted in gelation at 4 weeks, which is near the bottom of the range recited by the claims, i.e., “about 4 weeks.”  While the claims read on the use of silk in any amount below 2%, there is no evidence of record that the use of such small amounts would 
Quantity of Experimentation
One of ordinary skill in the art would have to engage in extensive experimentation, conducting a myriad number of experiments to determine which, if any, compositions within the scope of the claims could delay gelation to the period of greater than 9 weeks up to 52 weeks, and to determine which, if any, compositions within the scope of the claims having % silk amounts below 2% would exhibit a gelation time anywhere within the recited range.    
In light of the foregoing factors, the evidence as a whole suggests that the specification, in light of the level of knowledge in the art, does not enable one of ordinary skill to make or use the invention over the full scope of the claims without undue experimentation.  Consequently, the claims are prima facie not enabled over their full scope. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9, 11-12, 14, and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claims 6, 9, and 11 have been amended to recite that the solution does not spontaneously or gradually gelate after the protein fragments have been dissolved for about 4 weeks to about 52 weeks at room temperature.  The metes and bounds of this recitation is unclear, since it reasonably could be interpreted as meaning that the solution does not gelate over the full time span of about 4 weeks to about 52 weeks.  Newly added dependent claims 30 and 32, however, recite the solution does not spontaneously or gradually gelate after the protein fragments have been dissolved for for greater than 9 weeks at room temperature.  This language implies that an embodiment wherein the solution spontaneously gelates at, for example 10 weeks, would be within the scope of claims 30 and 32.  Such an interpretation, however appears to conflict with the language of base claims 9 and 11, which states that the solution does not gelate at periods up to 52 weeks.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 
/Patricia Duffy/Primary Examiner, Art Unit 1645